Beck, P. J.,
dissenting. Paragraph 8 of section 7 of article 3 of the constitution of Georgia (Civil Code, § 6437) provides that “No law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof.” And in the demurrer to the indictment in this case the contention is made that no reference to the licensing 'of issuers of securities is made in the caption of the original act *108nor the amendment thereto, and that therefore the law under which the defendant is indicted, in so far as it declares that any issuer of stocks who shall sell or offer for sale any of the securities coming within class “D” shall be guilty of a felony, contains matter different from what is expressed in the title of the act. The title of the act approved August 17, 1920, reads as follows: “An act to create -and establish the Securities Commission, to provide the membership of said commission and define the duties thereof, to define and classify securities and regulate the sale, thereof, to provide for the license of dealers in securities and their agents, to fix fees therefor, to provide a penalty for violation of this act, and for other purposes.” And the title of the amending act approved August 21, 1922, is in the following language: “An act to amend-an act approved August 17, 1920, entitled, ‘An act to create and establish the Securities Commission, to provide the membership of said commission and define the duties thereof, to define and classify securities and regulate the sale thereof, to provide for the license of dealers in securities and their agents, to fix fees therefor, to provide a penalty for violation of this act, and for other purposes/ so as more fully to define, classify, and regulate such securities; to provide for the license of all dealers, other than the issuers of such securities, and of their agents; to revise the fees heretofore fixed for licenses; to regulate the sale of real estate in certain cases; to give greater latitude to the Securities Commission in classifying securities and regulating their sale; to increase penalties for the violation of the act; and for other purposes.” Considering both captions, it would appear at first reading that there is nothing in either of them that would authorize a provision in the body of the act making it a felony for an “issuer” of securities to sell or offer to sell or deal in the securities defined in the act. But upon a careful consideration of both acts and the captions thereto, I think the provision attacked in the demurrer of the plaintiff in error as being obnoxious to the constitutional provision is sufficiently covered by the captions to the acts. By the language employed in the caption to the act of 1920 it is indicated that provision is made in the act “for the licensing of dealers in securities and their agents.” While the word “dealers” might in its strictest sense merely include those who bought and sold the securities referred to, or as agents or brokers bought, sold, and handled *109for others these securities, nevertheless it would not be extending the meaning of the word beyond permissible limits to hold that it covers any person handling or dealing in stocks, whether he was the issuer of such stocks and securities or not. Any member of the legislature who should read the caption of this act would be put upon notice that any one dealing in the securities mentioned in the act was liable to the penalties denounced therein for a violation of the act. If a word or term is used in the caption of an act indicating the purposes and scope of the same, this court would not be authorized to hold that the act contained matter different from the caption, if the term or word in the caption could be held to indicate the part of the act objected to by giving to the expression in the caption its widest legitimate signification. “The constitution does not require that the title of an act should contain a synopsis of the law but that the act should contain no matter variant from the title. If the title is descriptive generally of the purposes of the act, it is sufficient, and it is not necessary that it should particularize the several provisions contained in the body of the act.” Howell v. State, 71 Ga. 224 (51 Am. R. 259). Thus it stands with the caption of the act of 1920. That act was amended by the act approved August 21, 1922 (Acts 1922, p. 156). But the act last referred to does not change the caption of the act of 1920. It is an act to more fully define, classify, and to regulate the securities dealt with, to revise fees, provide for license, to increase penalties, etc. The most serious difficulty we have to deal with in treating the objection to the act raised by this ground of demurrer grows out of this languge in the caption to the amending act: “to provide for the license of all dealers, other than the issuers of such securities, and of their agents.” (Italics ours.) It might appear at first blush that the words in the caption, “other than the issuers of such securities,” would exclude any provision in the act for the licensing of the issuers of securities; but inasmuch as the caption of the first act is broad enough, as I have concluded, to authorize legislation dealing with issuers of securities, and that caption was not changed by the amending act, the section making it penal for an issuer to sell or offer for sale any securities coming within class “D” was authorized. I am therefore of the opinion that this ground of demurrer was properly overruled.